 


109 HRES 1109 IH: Honoring Physicians for Peace for its efforts to foster peace and diplomacy throughout the world, and paying tribute to the life and achievements of its founder, Dr. Charles E. Horton, on the occasion of his death.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1109 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mr. Burton of Indiana submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Honoring Physicians for Peace for its efforts to foster peace and diplomacy throughout the world, and paying tribute to the life and achievements of its founder, Dr. Charles E. Horton, on the occasion of his death. 
 
 
Whereas Physicians for Peace was founded in 1989 as a private, volunteer, non-political, non-sectarian organization by Dr. Charles E. Horton; 
Whereas Physicians for Peace is an international, humanitarian, non-profit, medical education organization dedicated to building peace and international friendships in developing nations with unmet medical needs and scarce resources, through medical education and training, clinical care, and donated medical supplies; 
Whereas Physicians for Peace has practiced medical diplomacy worldwide by sending teams of qualified volunteers, including physicians, dentists, and nurses on medical education missions to places where medical care is scarce, including Africa, Asia, the Caribbean, Central America, Eastern Europe, the Middle East, and beyond; 
Whereas doctors from across the world from have been united and given the opportunity to better understand promising new medical techniques, as well as different cultures, thanks to the efforts of Physicians for Peace; 
Whereas countless numbers of lives have been saved in areas where medical care is mediocre at best, and thousands of physicians have been trained in the art of medicine, and thus are able to help thousands more, thanks to the efforts of Physicians for Peace; and 
Whereas the founder of Physicians for Peace, Dr. Charles E. Horton, died on Monday, October 23, 2006: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors Physicians for Peace for the important work it has performed on behalf of humanity; 
(2)thanks Physicians for Peace for its invaluable help in fostering peace and diplomacy across the world; 
(3)pays tribute to the life and achievements of the founder of Physicians for Peace, Dr. Charles E. Horton; and 
(4)commends Physicians for Peace for carrying on its efforts in the wake of the death of its founder. 
 
